Citation Nr: 0002096	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric condition, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
November 1946, and from September 1950 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that the claim of entitlement to 
service connection for an organic condition manifested by 
tremor was not well grounded.  The veteran appealed that 
portion of the April 1998 rating decision wherein the RO 
denied entitlement to service connection for an anxiety 
disorder.

In November 1998 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous disorder, to 
include an anxiety disorder.


FINDINGS OF FACT

1.  In October 1994 the RO denied reopening the veteran's 
claim for a nervous disorder.  This decision was not 
appealed.  

2.  The evidence submitted since the October 1994 bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

3.  The claim for entitlement to service connection for a 
psychiatric disorder, to include an anxiety disorder, is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1994 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a nervous disorder is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder, to include an anxiety disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the October 1994 
decision wherein the RO denied reopening the claim of service 
connection for a nervous disorder is reported in pertinent 
part below.

Service medical records show no documentation of complaints 
or a diagnosis of a psychiatric disorder.  They do show that 
the veteran underwent surgery on his left chest to remove a 
benign tumor.  On separation examination, no psychiatric 
complaints were noted, and, on examination, the veteran's 
psychiatric condition was described as being normal.  He was 
noted as complaining of dizziness, but it was noted that 
there were no organic findings.  

In July 1952 a VA neuropsychiatric examination was conducted.  
The veteran reported multiple physical complaints, including 
difficulty with breathing and dizziness.  He stated that 
crowds and noises made him somewhat nervous and that he would 
get shaky sometimes.  On examination, some tenseness was 
shown.  

The diagnosis was a somatization reaction, mixed, with 
complaints beyond the clinical findings in relation to the 
feet and legs, and hyperventilation syndrome.  

In August 1952, the RO, in pertinent part, denied service 
connection for a somatization reaction.  This decision was 
not appealed.  

In June 1953, Dr. L.M.S. examined the veteran and diagnosed 
him with broken arches and nervousness.  

In April 1954, Dr. L.M.S. reported that he had known the 
veteran prior to his entering the service and that he was a 
healthy boy prior to entering the service.  Dr. L.M.S. noted 
that he was now very nervous, waitful, had weak spells, and 
pains over the body, especially his left chest.  He concluded 
that the veteran should be admitted for a thorough 
examination before a final opinion was rendered.  

In September 1994, the veteran raised a claim to reopen his 
claim of service connection for a nervous disorder.  The RO 
notified the veteran in October 1994 that it had denied 
service connection for a nervous disorder because he had not 
provided new and material evidence to reopen his claim.  This 
decision was not appealed.  

In May 1996, the veteran was seen at the VA Medical Center 
(VAMC) in Dallas with complaints of severe anxiety.  He 
contended that his nervousness began in the service after 
undergoing surgery on his chest.  He reported that it was 
"like a biopsy" and that he was required to be in a body 
cast for 91 days following the surgery.  On mental status 
examination in July 1996, he reported suffering from 
nervousness ever since he underwent an operation on his chest 
in the service.  It was noted that the veteran was consuming 
approximately eight alcoholic drinks per day and up to 15 
mugs of coffee per day.  The diagnoses were generalized 
anxiety disorder, organic anxiety disorder, and alcohol 
abuse.  

In October 1997, the veteran submitted a claim to reopen his 
claim of service connection for a nervous disorder.  

In September 1999 a video conference hearing before the 
undersigned Member of the Board was conducted.  The veteran 
testified that he was hospitalized for a nervous condition 
for 91 days while in the service.  Transcript, p. 3.  He 
reported being treated for a nervous condition shortly after 
discharge in 1946 by a private doctor.  Tr., p. 3.  He 
reported that the doctor who had treated him had died and 
indicated that he had been unable to obtain the records.  Id.  

The veteran testified to receiving continual treatment for 
his nervous disorder since the military.  Tr., pp. 4-6.  He 
testified to being treated only once while he was on active 
duty.  Tr., p. 7.  He reported having VA treatment in Dallas 
three or four years prior, but that he had been treated once 
there previously; however, he testified that they did not 
have these records.  Tr., pp. 8-9.  When asked when he had 
previously consulted with VA doctors in Dallas, the veteran 
answered, "I think it was in the seventies. It  was in the 
early seventies or about the middle seventies-in the 
nineties."  Tr., p. 8.  He testified that he had been kept 
there for about a week to 10 days.  Tr., p. 9.  Regarding the 
records from the Dallas VAMC, the veteran testified that he 
had attempted to obtain them from the Dallas VAMC but that 
they did not have such records.  Transcript, pp. 3 and 8.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.




A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).



Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder, to include an 
anxiety disorder.  

Analysis

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder to include an anxiety disorder 
which the RO finally denied in August 1952, and declined to 
re-open in October 1994.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the RO's October 1994 findings show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the veteran's claim for service connection of a 
nervous disorder.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
records from the Dallas VAMC and statements of the veteran, 
in particular, his testimony during the September 1999 
hearing.  

The VA medical records and hearing testimony were not 
previously in the record.  Since there is no other such 
evidence in the record, these statements are neither 
duplicative nor cumulative, and therefore constitute new 
evidence.  

The veteran's hearing testimony bears directly and 
substantially upon the specific issue being considered in 
this case because he testified that he had been continuously 
experiencing his nervous disorder since his discharge from 
service.  Such testimony indicates a continuity of 
symptomatology.  Such evidence is therefore significant and 
must be considered in order to fairly decide the merits of 
the claim.  

The Board therefore finds that new and material evidence has 
been received since the August 1952 rating decision and the 
October 1994 final determination, and the veteran's claim is 
therefore reopened.  

As the Board noted above, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder, to include an anxiety disorder, the 
first element has been met.  Accordingly, the Board's 
analysis must proceed to a determination of whether the 
appellant's reopened claim is well grounded; and if so, to an 
evaluation of the claim on the merits.


II.  Whether the claim for service 
connection for a psychiatric disorder to 
include an anxiety disorder is well 
grounded.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a 
psychiatric disorder to include an anxiety disorder must be 
denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has contended that he was treated for nerves in 
the service and that he has suffered continuous symptoms from 
his nervous disorder since his discharge from service.  The 
record shows that the veteran has a current diagnosis of an 
anxiety disorder.  

However, the veteran has failed to provide medical evidence 
of a nexus between his current psychiatric disorder and 
military.  There are no documented medical opinions or other 
competent evidence of record linking the veteran's current 
psychiatric disability to service.  Id.  

In addition there is no evidence that the veteran was 
diagnosed with a psychosis or other chronic disease in 
service or during an applicable presumption period.  

While the veteran has indicated that he was hospitalized for 
a nervous condition for 91 days in the service, the service 
medical records show no indication of such a hospitalization 
for a psychiatric disorder, and the separation examination 
described the veteran's psychiatric condition as being 
normal.  More importantly there is no medical evidence of a 
relationship between the veteran's current psychiatric 
disorder and his alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's current psychiatric disability is 
related to a disease or injury incurred during service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the veteran indicated that he had been 
treated by a private physician for a nervous disorder shortly 
after his discharge from service.  He also testified at the 
hearing to being treated at the Dallas VAMC sometime in the 
1970s.  He further testified that he had been unable to 
obtain the records of the private physician and that the 
physician was deceased, and that he had been unable to 
retrieve the records from the Dallas VAMC.  Tr., pp. 3, 5, 8-
9.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

Regarding the private physician, the Board concludes that the 
duty to advise does not apply in this instance because the 
veteran has indicated that he was not able to obtain the 
records and that the physician was deceased. See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (holding that where appellant 
has indicated an inability to obtain a medical statement, 
section 5103(a) does not require VA to notify the appellant 
of the necessity of obtaining it).  

Regarding the 1970s records from the Dallas VA, items 
generated by VA are held to be in "constructive possession" 
and must be obtained and reviewed to determine their possible 
effect on the outcome of a claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, in this instance, the Board 
believes that a remand to obtain such records would serve no 
useful purpose and would impose unnecessary burdens on VA and 
the veteran.  

The veteran testified that he had attempted to obtain these 
records but that the Dallas VAMC did not have them.  See 
Transcript, pp. 3 and 8.  He has not indicated that such 
evidence would well-ground his claim.  The veteran's 
testimony as to when and for what he was previously treated 
at the Dallas VA was somewhat vague, and he has not alleged 
anywhere else in the record that he had been hospitalized at 
the Dallas VAMC in the 1970s.  See Tr., pp. 8-9.  

In this regard, the Board notes that the veteran submitted a 
statement in April 1976 in which he indicated treatment for 
his nervous disorder by Dr. E.D. (Dr. E.D., responding to a 
request for information by the RO, noted that he had no 
record of such treatment referred to by the veteran).  The 
veteran did not note in this statement that he had been 
treated at a VA facility at this time.  

In October 1997, the veteran submitted a statement referring 
to treatment at the Dallas VAMC only from 1994 to 1995.  He 
did not indicate that he was treated or hospitalized there in 
the 1970s for psychiatric purposes.  Nor has he indicated 
anywhere else in the record that he was hospitalized at the 
Dallas VAMC for 10 days in the 1970s.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records pertaining to VA treatment in the 1970s, where such 
evidence is not contemporaneous with his discharge from 
service, the veteran has not indicated that it would well-
ground his claim, has not consistently indicated that he was 
treated during this time at the VAMC in Dallas, and has 
indicated that the Dallas VAMC did not have such records (See 
Transcript, pp. 3 and 8) would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated with specificity the 
existence of any other evidence that has not already been 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

Because there is no competent evidence of a nexus between the 
psychiatric disorder and service, and no competent medical 
evidence of a link between the veteran's current psychiatric 
disability and his alleged continuity of symptomatology, the 
Board finds that his claim of entitlement to service 
connection for a psychiatric disorder, to include an anxiety 
disorder, must be denied as not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a 
psychiatric disorder, to include an anxiety disorder, is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.  

As the Board noted above, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder including an anxiety 
disorder, but determined that the claim for service 
connection for a psychiatric disorder to include an anxiety 
disorder was not well grounded.  The second element has not 
been met.  Accordingly, the Board's analysis ends here 
without addressing the merits of the claim.  Winters, Elkins, 
Butler, supra.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including an anxiety disorder, the 
appeal is granted to this extent.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

